Proceeding pursuant to CPLR article 78 to review so much of a determination of the respondent State commissioner, dated February 5, 1982, as denied petitioner a grant for the replacement of furniture. Petition granted to the extent that so much of the determination of the State commissioner as denied petitioner a grant for the replacement of her furniture is annulled, without costs or disbursements, and the matter is remitted to the respondents for a hearing in accordance herewith. The State commissioner correctly held that the theft of petitioner’s furniture did not constitute a “catastrophe” within the meaning of section 131-a (subd 6, par [a]) of the Social Services Law (see Matter of Howard v Wyman, 28 NY2d 434). However, under the circumstances (including the fact that, as the State commissioner noted in her determination, the local agency was incorrect in denying a grant for moving expenses), petitioner is entitled to a hearing on the issue of whether she is eligible for a grant for replacement of her furniture pursuant to sections 131-a (subd 6, par [b]) and 350-j of the Social Services Law (see Matter ofLefebre v Blum, 92 AD2d 9). Weinstein, J. P., Bracken, Brown and Niehoff, JJ., concur.